In re: Application for Recall of Stay Order, or Alternatively for Clarification.
Application partially granted: The stay order previously issued pursuant to 28 U. S.C. § 2101(f) is amended so as not to continue it beyond February 15, 1974 (in order to permit the opponents to secure a further stay order, if issued, from a justice of the United States Supreme Court, see 28 U.S.C. § 2101(f)). As to the application to release a copy of the film, no showing has been made that remedies have been exhausted in the district court and no reviewable minutes are attached to the application.
SANDERS, C. J., dissents from the amendment of stay order.
SUMMERS, J., dissents and will assign reasons.